                                               Case 2:20-cv-01982-SPL Document 13 Filed 11/18/20 Page 1 of 6




                                        1   David J. Bodney (006065)
                                            bodneyd@ballardspahr.com
                                        2   Daniel A. Arellano (032304)
                                            arellanod@ballardspahr.com
                                        3   BALLARD SPAHR LLP
                                            1 East Washington Street, Suite 2300
                                        4   Phoenix, AZ 85004
                                            Telephone: 602.798.5400
                                        5   Facsimile: 602.798-5595
                                            Attorneys for Defendants
                                        6
                                        7                             UNITED STATES DISTRICT COURT
                                        8                                  DISTRICT OF ARIZONA
                                        9 Linda Rae’Lee Klein,                             Case No.: CV-20-01982-PHX-SPL
                                       10                Plaintiff,
                                                                                           DEFENDANTS’ RESPONSE TO
                                       11                vs.                               PLAINTIFF’S APPLICATION FOR
1 East Washington Street, Suite 2300




                                                                                           ORDER TO SHOW CAUSE
                                       12 The Arizona Board of Regents, Arizona
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                          State University, and the Walter Cronkite
                                       13 School of Journalism and Mass
                                          Communication; and Kristin Grady Gilger,
                                       14
                                                       Defendants.
                                       15
                                       16
                                       17         Pursuant to LRCiv 7.2(c) and Fed. R. Civ. P. 65, Defendants Arizona Board of
                                       18 Regents (“ABOR”), Arizona State University (“ASU”), the Walter Cronkite School of
                                       19 Journalism and Mass Communication (the “Cronkite School”) and Kristin Grady Gilger
                                       20 (“Dean Gilger”) (collectively, “Defendants”) oppose Plaintiff’s Application for Order to
                                       21 Show Cause (Doc. 12) for the reasons outlined below.
                                       22                                   Preliminary Statement
                                       23         Plaintiff Rae’Lee Klein seeks an order to show cause and immediate injunctive relief
                                       24 despite never having previously requested it, properly or otherwise. To this day, she has
                                       25 not sought a temporary restraining order or preliminary injunction. Instead, she filed only
                                       26 an “Application for Injunctive Relief” (Doc. 2) that, as this Court observed, referenced none
                                       27 of the factors necessary to warrant immediate injunctive relief pending final resolution on
                                       28 the merits. (Doc. 8) (citing Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7 (2008).
                                               Case 2:20-cv-01982-SPL Document 13 Filed 11/18/20 Page 2 of 6




                                        1 Accordingly, by Order dated October 15, 2020, this Court properly construed Plaintiff’s
                                        2 Application as one for permanent injunction and declined to set a hearing or otherwise rule
                                        3 on the matter until the appropriate time (id.) – a ruling with which Plaintiff did not take
                                        4 issue.
                                        5          Because a permanent injunction, unlike a preliminary injunction or a temporary
                                        6 restraining order, requires actual success on the merits, it would be premature at best for
                                        7 Defendants to respond to Plaintiff’s renewed Application at this early juncture. Further,
                                        8 because granting Defendants’ Motion to Dismiss (Doc. 11) would resolve this case in its
                                        9 entirety, the Court should address Defendants’ Motion to Dismiss before holding a “show
                                       10 cause” hearing or otherwise proceeding with Plaintiff’s case. Plaintiff should respond to
                                       11 the pending Rule 12 Motion rather than simply renew an Application that has already been
1 East Washington Street, Suite 2300




                                       12 addressed by this Court.
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13                                           Argument
                                       14 I.       PLAINTIFF’S        APPLICATION           FOR     INJUNCTIVE          RELIEF       IS
                                       15          PREMATURE.

                                       16          “A permanent injunction (as opposed to a preliminary injunction or a temporary
                                       17 restraining order) is not provisional in nature, but rather is a final judgment.” Plummer v.
                                       18 Am. Inst. of Certified Pub. Accountants, 97 F.3d 220, 229 (7th Cir. 1996). “The calculus is
                                       19 different in the context of permanent injunctions. A plaintiff must show actual success on
                                       20 the merits, so there is no concern that a mandatory permanent injunction will upset the
                                       21 status quo only for a later trial on the merits to show that the plaintiff was not entitled to
                                       22 equitable relief. Edmo v. Corizon, Inc., 935 F.3d 757, 784 (9th Cir. 2019). The distinction
                                       23 is an important one: A preliminary injunction requires only a likelihood of success on the
                                       24 merits, whereas a permanent injunction requires actual success.            Univ. of Tex. v.
                                       25 Camenisch, 451 U.S. 390, 394 (1981) (noting impropriety of equating “likelihood of
                                       26 success” with “success” and of ignoring “the significant procedural differences between
                                       27 preliminary and permanent injunction”); Edmo, 935 F.3d at 784 (noting that “the standard
                                       28

                                                                                        2
                                               Case 2:20-cv-01982-SPL Document 13 Filed 11/18/20 Page 3 of 6




                                        1 for granting permanent injunctive relief is higher [than for preliminary injunctions] in that
                                        2 it requires actual success on the merits”).
                                        3         A permanent injunction therefore requires Plaintiff to achieve actual success on the
                                        4 merits by way of a final, appealable judgment establishing liability – whether by trial or, at
                                        5 the earliest, the entry of summary judgment. See MAI Sys. Corp. v. Peak Computer, Inc.,
                                        6 991 F.2d 511, 520 (9th Cir. 1993) (“As a general rule, a permanent injunction will be
                                        7 granted when liability has been established and there is a threat of continuing violations.”);
                                        8 Golden Gate Hotel Ass’n v. City & Cty. of S.F., 836 F. Supp. 707, 709 (N.D. Cal. 1993)
                                        9 (“[A] permanent injunction cannot issue unless based upon a valid, appealable judgment.”),
                                       10 vacated on other grounds, 18 F.3d 1482 (9th Cir. 1994); Protect Lake Pleasant, LLC v.
                                       11 Connor, No. CIV 07-0454-PHX-RCB, 2010 WL 5638735, at *6 (D. Ariz. July 30, 2010)
1 East Washington Street, Suite 2300




                                       12 (“Only if the court grants summary judgment in plaintiffs’ favor as to one or all of its
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13 remaining claims, will plaintiffs be able to show ‘actual success’ on the merits.”); 11A
                                       14 Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 2941 (3d ed.
                                       15 Oct. 2020 Update) (“A permanent injunction will issue only after a right thereto has been
                                       16 established at a trial on the merits”).
                                       17         Until the merits of the case have been finally resolved by way of trial or summary
                                       18 judgment, a request for a permanent injunction is premature. See Faulkner v. Bank of N.Y.
                                       19 Mellon, No. CV11-1070-PHX-DGC, 2011 WL 2621076, at *2 (D. Ariz. July 5, 2011) (“To
                                       20 the extent Plaintiffs also seek a permanent injunction, the request is premature until the
                                       21 merits of this case have been resolved through summary judgment or trial.” (citation
                                       22 omitted)). Moreover, Plaintiff’s failure to apply for a temporary restraining order or
                                       23 preliminary injunction belies any sense of urgency she may now assert. See CRST
                                       24 Expedited, Inc. v. Swift Transp. Co. of Ariz., LLC, No. 17-CV-25-CJW, 2018 WL 2016275,
                                       25 at *10 (N.D. Iowa Feb. 13, 2018) (“The Court notes, however, that plaintiff moved only for
                                       26 a permanent injunction, which would not as readily be decided as, say, a temporary
                                       27 restraining order or a preliminary injunction. Plaintiff's omission of a motion for a
                                       28

                                                                                        3
                                                  Case 2:20-cv-01982-SPL Document 13 Filed 11/18/20 Page 4 of 6




                                        1 temporary restraining order suggests plaintiff is not overly concerned that its damages may
                                        2 increase.”).
                                        3           Because Plaintiff has not sought a temporary restraining order or preliminary
                                        4 injunction, and because her application for permanent injunction is premature at best,
                                        5 neither the law nor any sound policy requires Defendants to respond to it at this time.
                                        6 II.       PLAINTIFF SHOULD RESPOND TO, AND THE COURT SHOULD
                                                    RESOLVE, THE PENDING MOTION TO DISMISS THIS CASE BEFORE
                                        7           SCHEDULING A “SHOW CAUSE” HEARING.
                                        8           Defendants have filed a case-dispositive Motion to Dismiss. (Doc. 11). The Motion
                                        9 contends that the Court lacks subject-matter jurisdiction under the Eleventh Amendment
                                       10 and that Plaintiff has failed to state a claim. Plaintiff declined to cure, or attempt to cure,
                                       11 the defects of her action before Defendants filed their Motion to Dismiss, and she now asks
1 East Washington Street, Suite 2300




                                       12 this Court to skip over the Motion and address her defective application for injunctive relief
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13 that, if granted, would forever enjoin Defendants from removing her as manager of a
                                       14 student-operated internet radio station. However, if Defendants prevail on their Motion
                                       15 and the Court dismisses the action, it follows that Plaintiff’s request for permanent
                                       16 injunctive relief will be moot. After all, Plaintiff could not achieve actual success on the
                                       17 merits if the Court lacks subject matter jurisdiction even to consider the merits or if Plaintiff
                                       18 fails to state a claim at the outset. Rather than respond to Defendants’ case-dispositive
                                       19 Motion, Plaintiff has elected to renew her request for injunctive relief in disregard of the
                                       20 applicable standards and this Court’s October 15 ruling on point.
                                       21           Accordingly, the Court should decide Defendants’ Motion to Dismiss before
                                       22 revisiting Plaintiff’s application. Only if the Court does not grant the Motion in full should
                                       23 the parties proceed further with the case.
                                       24 / / /
                                       25 / / /
                                       26 / / /
                                       27 / / /
                                       28 / / /

                                                                                          4
                                               Case 2:20-cv-01982-SPL Document 13 Filed 11/18/20 Page 5 of 6




                                        1                                          Conclusion
                                        2         For the foregoing reasons, the Court should deny Plaintiff’s Application for Order
                                        3 to Show Cause, and order that no response to Plaintiff’s Application for Injunctive Relief
                                        4 shall be due unless and until Plaintiff achieves actual success on the merits following trial
                                        5 or the entry of summary judgment.
                                        6         RESPECTFULLY SUBMITTED this 18th day of November, 2020.
                                        7                                         BALLARD SPAHR LLP
                                        8
                                                                                  By:/s/ David J. Bodney
                                        9                                             David J. Bodney
                                                                                      Daniel A. Arellano
                                       10                                             1 East Washington Street, Suite 2300
                                                                                      Phoenix, AZ 85004
                                       11
1 East Washington Street, Suite 2300




                                                                                       Attorneys for Defendants
                                       12
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                                                                        5
                                               Case 2:20-cv-01982-SPL Document 13 Filed 11/18/20 Page 6 of 6




                                        1                              CERTIFICATE OF SERVICE
                                        2        I hereby certify that on this 18th day of November, 2020, I electronically transmitted
                                        3 the foregoing document to U.S. District Court for the District of Arizona Clerk’s Office
                                        4 using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to all
                                        5 CM/ECF registrants.
                                        6        I further certify that a copy of the foregoing was sent via email this same date to:
                                        7 John “Jack” D. Wilenchik
                                          Wilenchik & Bartness
                                        8 2810 North Third Street
                                          Phoenix, Arizona 85004
                                        9 admin@wb-law.com
                                          jackw@wb-law.com
                                       10
                                          Attorneys for Plaintiff
                                       11
1 East Washington Street, Suite 2300




                                       12 /s/ Mary Strobel
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                                                                       6
